DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/3/2021 is acknowledged.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odnoblyudov et al (US 2017/0309676; hereinafter Odnoblyudov).
Regarding claim 1, Fig 5 of Odnoblyudov discloses a semiconductor device comprising:
a substrate (110; Fig 5; ¶ [0024]) including a first region (Right side; Fig 5) and a second region (Left side; Fig 5) that are arranged in a first direction (Horizontal Direction; Fig 5) that is parallel to an upper surface of the substrate (110; Fig 5; ¶ [0024]);
a separation layer (186; Fig 5; ¶ [0045]) provided on the first region (Right side; Fig 5) of the substrate (110; Fig 5; ¶ [0024]);
a high electron mobility transistor (HEMT) device (450A; Fig 5; ¶ [0044]) overlapping the separation layer (186; Fig 5; ¶ [0045]) in a second direction (Vertical Direction; Fig 5) that is perpendicular to the upper surface of the substrate (110; Fig 5; ¶ [0024]);
a light-emitting device (450B; Fig 5; ¶ [0044]) provided on the second region (Left side; Fig 5) of the substrate (110; Fig 5; ¶ [0024]); and
a first insulating pattern (202; Fig 5; ¶ [0077]) covering a side surface of the HEMT device (450A; Fig 5; ¶ [0044]),
wherein the first insulating pattern (202; Fig 5; ¶ [0077]) overlaps (Fig 5) the separation layer (186; Fig 5; ¶ [0045]) in the second direction (Vertical Direction; Fig 5).



Regarding claim 7, Fig 5 of Odnoblyudov discloses the light-emitting device (450B; Fig 5; ¶ [0044]) comprises:
an upper semiconductor layer (194; Fig 5; ¶ [0047]);
an active layer (192; Fig 5; ¶ [0047]) provided between the upper semiconductor layer (194; Fig 5; ¶ [0047]) and the substrate (110; Fig 5; ¶ [0024]); and
a lower semiconductor layer (190; Fig 5; ¶ [0047]) provided between the active layer (192; Fig 5; ¶ [0047]) and the substrate (110; Fig 5; ¶ [0024]); and
wherein the lower semiconductor layer (190; Fig 5; ¶ [0047]), the active layer (192; Fig 5; ¶ [0047]) and the upper semiconductor layer (194; Fig 5; ¶ [0047]) are sequentially stacked (Fig 5) on the second region (Left side; Fig 5).

Regarding claim 8, Fig 5 of Odnoblyudov discloses the light-emitting device comprises:
an inner semiconductor pattern (198; Fig 5; ¶ [0079]) extending in the second direction (Vertical Direction; Fig 5);
a light-emitting pattern (450B; Fig 5; ¶ [0044]) covering side surfaces and an upper surface of the inner semiconductor pattern (198; Fig 5; ¶ [0079]); and
an outer semiconductor pattern (162A; Fig 5; ¶ [0081]) covering side surfaces and top surfaces of the light-emitting pattern (Fig 5).


Regarding claim 10, Fig 5 of Odnoblyudov discloses the light-emitting device (450B; Fig 5; ¶ [0044]) comprises:
an upper semiconductor layer (194; Fig 5; ¶ [0047]);
an active layer (192; Fig 5; ¶ [0047]) provided between the upper semiconductor layer (194; Fig 5; ¶ [0047]) and the substrate (110; Fig 5; ¶ [0024]); and
a lower semiconductor layer (190; Fig 5; ¶ [0047]) provided between the active layer (192; Fig 5; ¶ [0047]) and the substrate (110; Fig 5; ¶ [0024]); and
	wherein the HEMT device (450A; Fig 5; ¶ [0044]) extends in the first direction (Horizontal Direction; Fig 5) at a position between (Fig 5) the upper semiconductor layer (194; Fig 5; ¶ [0047]) and the substrate (110; Fig 5; ¶ [0024]).

Regarding claim 19, Figs 2, 5-6 of Odnoblyudov discloses a display device comprising:
a substrate (110; Fig 5; ¶ [0024]);
light-emitting devices (450B; Figs 5-6/ 150B; Fig 2; ¶ [0034], [0048]) provided on the substrate (110; Fig 5; ¶ [0024]);
separation layers (188; Figs 5-6; ¶ [0046]) respectively provided between the light-emitting devices (450B; Figs 5-6/ 150B; Fig 2; ¶ [0034], [0048]);

first insulating patterns (202/163; Fig 6; ¶ [0039], [0077]) respectively provided on side surfaces of the HEMT devices (450A; Figs 5-6; ¶ [0044]); and
second insulating patterns (250; Fig 6; ¶ [0083]) respectively provided on side surfaces of the light emitting devices (450B; Figs 5-6/ 150B; Fig 2; ¶ [0034], [0048]),
wherein the first insulating patterns (202/163; Fig 6; ¶ [0039], [0077]) overlap the separation layers (188; Figs 5-6; ¶ [0046]) in the first direction (Vertical Direction; Figs 5-6). 

Regarding claim 20, Figs 2, 5-6 of Odnoblyudov discloses the HEMT devices (450A; Figs 5-6; ¶ [0044]) are provided between the separation layers (188; Figs 5-6; ¶ [0046]) and the substrate (110; Fig 5; ¶ [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Odnoblyudov et al (US 2017/0309676; hereinafter Odnoblyudov) as applied to claims 1 and 10 and further in view of Jeong (US 2016/0211427; hereinafter Jeong).
Regarding claim 11, Odnoblyudov does not expressly disclose light extraction patterns on the upper semiconductor layer.
In the same field of endeavor, Fig 1 of Jeong discloses light extraction patterns (Fig 1; ¶ [0080]) formed on an upper semiconductor layer (11; Fig 1; ¶ [0062]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that light extraction patterns is formed on the upper semiconductor layer such that light extraction efficiency to the outside can be improved (¶ [0080]).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a thickness of the first region of the separation layer in the second direction is greater than a thickness of the second region of the separation layer in the second direction”.

Regarding claim 3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the second insulating pattern is provided between the separation layer and the substrate in the second direction”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ranglack et al (US 2013/0299841; Ranglack discloses a light emitting device and a HEMT device and a separation layer between them)
Goshonoo et al (US 2009/0072267; Fig 5 of Goshonoo discloses a light emitting device and a HEMT device and a separation layer between them)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895